Citation Nr: 0013678	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  98-14 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether an apportionment of the veteran's VA disability 
compensation, prior to October 27, 1997, was proper.

2.  Whether a continued apportionment to the veteran's spouse 
following release from incarceration in October 27, 1997, was 
proper.

3.  Entitlement to an effective date prior to June 1, 1998, 
for the reduction of apportionment.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant's ex-wife


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to April 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a March 1997 special apportionment decision 
rendered by the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA) wherein an 
apportionment in the amount of $1100 was awarded to the 
veteran's wife, effective December 1, 1996.   The veteran 
also appeals a June 1998 special apportionment decision 
wherein the apportionment previously in the amount of $1100 
was reduced to $230 effective June 1, 1998.


REMAND

In the present case, the veteran has been in receipt of 100 
percent disability compensation since February 13, 1985.  The 
veteran and his wife were married in September 1985.  They 
became estranged in July 1996.  From July 1996 to October 
1997 time the veteran was incarcerated on misdemeanor 
charges.  In March 1997, the RO issued a special 
apportionment decision granting an apportionment in the 
amount of $1100 per month to the appellant, effective 
December 1, 1996.  The veteran was informed of this decision 
by letter in March 1997.  On March 26, 1997, a statement was 
received from the veteran in which he stated that "it is my 
sincere belief that I was denied a fair and equitable 
decision in this apportionment."  While the veteran 
indicated that he "[did] not desire an appeal," he 
indicated that he "would appreciate a reconsideration."  

The regulations provide that a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a notice of 
disagreement.  While special wording is not required, the 
Notice of Disagreement (NOD) must be in terms that can 
reasonably be construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. § 
20.201 (1999).  While the veteran indicated that he did not 
wish to appeal the March 1997 action, he also specifically 
asked for a VA reconsideration of action.  In light of the 
ambiguities in the veteran's March 1997 statement, and in 
order to ensure that his procedural due process rights are 
protected, the Board will construe his statement as an NOD to 
the March 1997 rating action.  See 38 C.F.R. § 20.201 (1999).  
This NOD initiated review by the Board of the RO's grant of 
the original, initial apportionment of the veteran's VA 
disability compensation, and the issue must be remanded to 
have the RO issue a Statement of the Case regarding the 
claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board notes that a Statement of the Case was issued in 
July 1998 and Supplemental Statements of the Case were issued 
in September 1998 and May 1999.  However, these documents do 
not address the issue of propriety of an apportionment prior 
to October 1997.  

The Board finds that the remaining two issues on appeal are 
inextricably intertwined with the issue of whether an 
apportionment of the veteran's VA disability compensation, 
prior to October 27, 1997, was proper.  Therefore, they must 
be remanded pending adjudication of the issue of whether an 
apportionment of VA compensation, prior to October 27, 1997, 
was proper.

Accordingly, the case is REMANDED for the following 
development:

1.  With respect to whether an 
apportionment of VA compensation, prior 
to October 27, 1997, was proper, the RO 
should furnish to the veteran and his 
representative a Statement of the Case 
summarizing the law and evidence relied 
on in the determination of this claim.  
The RO should also inform the veteran of 
his appellate rights with respect to this 
claim. 

2.  Following completion of the 
foregoing, the RO should review the all 
of the issues on appeal.  If the decision 
remains adverse to the veteran, in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that any 
failure to cooperate with the requested development may have 
an adverse effect upon his claim.




		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

